 


109 HR 1365 IH: Cesar E. Chavez Congressional Gold Medal Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1365 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Baca (for himself, Mr. Becerra, Mr. Cardoza, Mr. Costa, Mr. Cuellar, Mr. Gonzalez, Mr. Grijalva, Mr. Gutierrez, Mr. Hinojosa, Mr. Menendez, Mrs. Napolitano, Mr. Ortiz, Mr. Pastor, Mr. Reyes, Ms. Roybal-Allard, Mr. Salazar, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Mr. Serrano, Ms. Solis, Ms. Velázquez, Mr. Honda, Mr. Conyers, Mr. Doggett, Mr. Lantos, Mr. Berman, Mr. Al Green of Texas, Ms. Lee, Ms. Waters, Mr. Schiff, Ms. Watson, Ms. Millender-McDonald, Mr. Case, Mr. Sanders, Mr. Farr, Mr. Udall of New Mexico, Ms. Eshoo, Ms. Slaughter, Mr. Van Hollen, Mr. Pallone, Mr. Kind, Mr. George Miller of California, Ms. Eddie Bernice Johnson of Texas, Ms. McCollum of Minnesota, Mr. Inslee, Mr. Gene Green of Texas, Mr. Butterfield, Mr. Weiner, Ms. Zoe Lofgren of California, Ms. Carson, Mr. Scott of Georgia, Mr. Moran of Virginia, Mr. Snyder, Mrs. Christensen, Mr. Jackson of Illinois, Ms. Kaptur, Ms. Schakowsky, Ms. DeLauro, Mr. Owens, Mr. Kucinich, Mr. Markey, Mr. Moore of Kansas, Ms. DeGette, Mr. McGovern, Mrs. Capps, Mr. Towns, Mr. Cummings, Mr. Rangel, Mr. Hastings of Florida, Mr. Jefferson, Mr. Waxman, Mr. Meeks of New York, Ms. Woolsey, Mr. McDermott, Mrs. McCarthy, Mr. Kennedy of Rhode Island, Ms. Pelosi, Mr. Nadler, Mr. Faleomavaega, Mr. Hinchey, Ms. Harman, Ms. Bordallo, Mr. Pascrell, Ms. Wasserman Schultz, Mr. Wynn, Mr. Kildee, Mr. Meehan, Mr. Neal of Massachusetts, Mr. Frank of Massachusetts, and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal on behalf of Cesar E. Chavez in recognition of his service to the Nation. 
 
 
1.Short titleThis Act may be cited as the Cesar E. Chavez Congressional Gold Medal Act.
2.FindingsThe Congress finds the following:
(1)Cesar E. Chavez was born March 31, 1927, on a small farm near Yuma, Arizona, and died on April 23, 1993.
(2)Numerous holidays, schools, parks, libraries, and other structures and events have been named after Cesar E. Chavez, in the United States and internationally, with many more planned.
(3)Cesar E. Chavez was a recipient of the Martin Luther King Jr. Peace Prize during his lifetime and was awarded the Presidential Medal of Freedom on August 8, 1994.
(4)Cesar E. Chavez was the grandson of a Mexican immigrant and settler and grew up working with migrant farm workers, picking grapes, melons, beans, and other crops at low wages and for long hours, during which time he developed a strong work ethic and respect for the farm workers his father called the children of God.
(5)At the age of 18, Cesar E. Chavez entered the United States Navy and served his country with distinction for 2 years.
(6)As early as 1949, Cesar E. Chavez committed himself to organizing farm workers to campaign for safe and fair working conditions, reasonable wages, decent housing, and the outlawing of child labor.
(7)In 1962, Cesar E. Chavez founded the National Farm Workers Association, predecessor of the United Farm Workers of America, which brought hope to farm workers that they might one day realize the basic protections and workers' rights to which all Americans aspire.
(8)Through his commitment to nonviolence, Cesar E. Chavez brought dignity and respect to the farm workers who organized themselves, and became an inspiration and a resource to other Americans and people engaged in human rights struggles throughout the world.
(9)Cesar E. Chavez's fasts and strikes gained national attention and made people aware of the struggle of farm workers for better pay and safer working conditions.
(10)Cesar E. Chavez was an advocate for nonviolence at a time when violence penetrated every level of our society; he used boycotts, pickets, strikes, and fasts to achieve his goals and went to jail for refusing to stop his boycott against lettuce growers.
(11)Despite the killings and beatings of many workers, Chavez never wavered in his commitment to nonviolence.
(12)Cesar E. Chavez and his family also dedicated themselves to the education of farm workers' children through migrant schools, and many of these children graduated and worked as teachers, doctors, or nurses or in other professional occupations.
(13)The legacy of Cesar E. Chavez includes healthy working conditions that yield uncontaminated food for America's tables.
(14)Cesar E. Chavez's influence extends far beyond agriculture and provides inspiration for those working to better human rights through his example of organizing voter registration drives in urban and farm areas, initiating complaints against mistreatment by police and welfare officials, and empowering workers to seek advancement in education and politics.
(15)Cesar E. Chavez lived alongside his campesino brothers and sisters in humble surroundings.
(16)Upon his death in 1993, Cesar E. Chavez was laid to rest where he lived and worked for 23 years on the grounds of the headquarters of the United Farm Workers of America, known as Nuestra Señora de La Paz (Our Lady of Peace), located in the Tehachapi Mountains at Keene, California.
(17)With faith, discipline, soft-spoken humility, and amazing inner strength, Cesar E. Chavez led a very courageous life.
(18)Cesar E. Chavez' words will always ring true in our country: Si se puede! Yes, we can!
3.Congressional gold medal
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to the next of kin or other personal representative of Cesar E. Chavez in recognition of his service to the Nation.
(b)Design and strikingFor the purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
4.Duplicate medals The Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, and at a price sufficient to cover the costs thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
5.Status as national medals The medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
6.Funding
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such an amount as may be necessary to pay for the costs of the medals authorized by this Act.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 4 shall be deposited in the United States Mint Public Enterprise Fund. 
 
